[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                February 27, 2007
                                No. 05-17241                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                    D. C. Docket No. 05-00022-CR-T-17TGW

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

JUAN ANTONIO GUZMAN,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                              (February 27, 2007)

Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

      James T. Skuthan, appointed counsel for Juan Antonio Guzman, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Guzman’s convictions and sentence are AFFIRMED.




                                          2